Citation Nr: 0125018	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-10 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for osteoarthritis of the lumbar spine, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an effective date prior to April 11, 1997, 
for a grant of special monthly compensation for loss of use 
of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1940 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and October 1999 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The August 
1999 rating decision granted entitlement to special monthly 
compensation for the loss of the left foot, effective April 
11, 1997.  The October 1999 rating decision granted service 
connection for degenerative joint disease of the right knee 
and osteoarthritis of the lumbar spine and assigned 10 
percent ratings for each disability, effective from November 
5, 1998.  A notice of disagreement as to all three issues was 
received in November 1999, a statement of the case was issued 
in March 2000, and a substantive appeal was received in May 
2000.  The veteran testified at a Board hearing at the RO in 
June 2001. 


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the right 
knee is manifested by complaints of pain and clinically 
demonstrated limitation of flexion to 110 degrees. 

2.  The veteran's osteoarthritis of the lumbar spine is 
productive of moderate degree of limitation of motion.

3.  By rating decision dated in August 1999, entitlement to 
special monthly compensation was granted based on loss of use 
of the left foot; this action was based on a claim on April 
11, 1997, and there were no early claims for special monthly 
compensation still pending as of that date.

4.  The earliest date that it was factually ascertainable 
that the veteran suffered loss of use of the left foot was 
not during the one year period prior to April 11, 1997. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including § 4.7 and Codes 5003, 5260, 5261 (2000).

2.  The criteria for entitlement to a disability evaluation 
of 20 percent, but no higher, for the veteran's service-
connected osteoarthritis of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5003, 5292 (2000).

3.  The criteria for entitlement to an effective date prior 
to April 11, 1997, entitlement to special monthly 
compensation for loss of use of the left foot have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.350, 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA examination reports, 
extensive hospital treatment records, VA treatment notes, and 
records of previously adjudicated claims.  Although the 
veteran testified that he had not been examined by VA since 
1997, the record shows that he was afforded a special VA 
examination for his right knee and lumbar spine in October 
1999.  This examination report is quite detailed and fully 
adequate for rating purposes and to ascertain the claimed 
increase in severity of the knee and low back disabilities 
since 1997.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefits sought.  The discussions in the 
rating decisions, statements of the case and other 
correspondence have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

I.  Increased Ratings - Right Knee and Lumbar Spine.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where the issue involves the 
assignment of an initial rating for a disability following 
the initial award of service connection for that disability 
(as in this case), the entire history of the disability must 
be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The two disabilities at issue involve arthritis.  Under 
Diagnostic Code 5003, arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.

Limitation of motion of the knee is addressed in two 
different Diagnostic Codes.  If flexion is limited, the 
following standards apply:  flexion limited to 15 degrees 
warrants a 30 percent rating; flexion limited to 30 degrees 
warrants a 20 percent rating; flexion limited to 45 degrees 
merits assignment of a 10 percent rating; flexion limited to 
60 degrees warrants a 0 percent rating.  38 C.F.R. § 4.71a, 
Code 5260.  Where extension is limited, the following 
criteria are applicable:  extension limited to 45 degrees 
merits a 50 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; extension limited to 20 degrees 
merits a rating foe 30 percent; extension limited to 15 
degrees warrants a 20 percent rating; extension limited to 10 
degrees is assigned a 10 percent rating; and when extension 
is limited to 5 degrees a 0 percent rating is assigned.  
38 C.F.R. § 4.71a, Code 5261.

The lumbar spine may be rated according to limitation of 
motion, under the provisions of Code 5292.  Severe limitation 
of motion is rated as 40 percent disabling; moderate 
limitation of motion warrants a rating of 20 percent; slight 
limitation of the lumbar spine is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a; Code 5292.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In November 1998, a VA podiatric examination was conducted.  
The examiner, in discussing the impact of the veteran's 
functional ability, noted that the veteran was developing low 
back pain and contralateral knee pain, two conditions typical 
in patients who have undergone leg fusions and have leg 
length discrepancies.  The doctor also stated that the 
veteran's back and knee pain would grow worse over time 
because of the "significant leg length discrepancy."

In October 1999, a VA examination was conducted.  The veteran 
stated that he was wounded by shrapnel in his left foot and 
ankle in 1944.  In 1964, the veteran reported that he 
underwent a left ankle fusion.  He denied any instability of 
the low back or the right knee.  He did report that back pain 
was worse bending forward, and there was occasional pain, 
grinding, and crepitus in the right knee.  The veteran 
maintained that the leg and knee pain was caused by favoring 
his left ankle.

On physical examination, the right knee was not swollen, and 
there was no medial lateral joint line tenderness.  Patellar 
tracking was within normal limits.  Range of motion was from 
0 to 110 degrees of flexion with notable crepitance in the 
patellofemoral joint.  The knee was stable when stressed.  
The lower back showed mild paraspinous tenderness bilaterally 
on palpation.  Flexion was to 35 degrees and extension was to 
15 degrees.  Lateral bending was to 20 degrees bilaterally.  
Extensive degenerative joint disease of the lumbar spine was 
shown by x-ray with disc space narrowing.  X-rays of the 
right knee also showed extensive degenerative changes at the 
patellofemoral joint, and mild to moderate changes in the 
medial compartment.

VA progress notes from April 1999 to December 1999 did not 
mention either the back or knee disabilities.  The veteran 
testified at a hearing before the Board at the RO in June 
2001.  He stated that his knee and back had worsened since 
1997; he stated that it was 30 percent worse.  He complained 
of instability in the knee and the need to occasionally use a 
cane when walking.  He described his pain as a 5 or 6 on a 10 
point scale.  He also felt that his back had grown worse.  He 
reported restriction of his movements as a result.

Regarding the veteran's service-connected right knee 
disability, the medical evidence clearly shows that there is 
no compensable limitation of motion present.  Flexion is to 
110 degrees, while the applicable diagnostic criteria 
requires that flexion be limited to 45 degrees for a 10 
percent rating.  There is no limitation of extension.  There 
is therefore no basis for a compensable rating under Codes 
5260 or 5261. 

However, there is objective evidence of pain and some 
limitation of motion.  Flexion is limited to 110 degrees 
whereas normal flexion is to 140 degrees.  See 38 C.F.R. 
§ 4.71, Plate II.  It appears that the RO has assigned the 
current 10 percent rating based on the veteran's complaints 
of right knee pain and this minimal limitation of motion.  In 
this regard, painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by 
x-ray findings, is deemed to be limited motion and entitled 
to a 10 percent rating, even though there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991). Therefore, although the limitation of motion 
is noncompensable under Codes 5260 and 5261, the RO has 
nevertheless assigned a 10 percent rating under Code 5003.  
However, it is clear that there is no basis for a rating in 
excess of 10 percent under Codes 5260 or 5261.

The Board also notes here that the veteran has on some 
occasions complained of right knee instability, but has 
denied any instability on other occasions.  At any rate, no 
clinical evidence of instability has been documented.  There 
is therefore no basis for consideration of a separate rating 
under Code 5257.  VAOPGCPREC 23-97 (1997).

Turning to the lumbar spine issue, on VA examination in 
October 1999, flexion was limited to 35 degrees and extension 
was limited to 15 degrees.  Lateral flexion was also limited 
to 20 degrees bilaterally.  The Board finds these ranges of 
motion to be persuasive evidence that a rating of 20 percent 
is warranted for moderate limitation of motion under 
Diagnostic Code 5292.  However, the evidence does not show 
that there is severe limitation of motion, even when 
consideration is give to additional functional loss due to 
pain, fatigue, incoordination and weakness.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
the positive evidence was not in a state of equipoise with 
the negative evidence to allow for a favorable determination 
as to the right knee disability issue or a rating in excess 
of 20 percent with regard to the lumbar spine disability 
issue.  

II.  Earlier Effective Date - Special Monthly Compensation. 

The veteran also claims that an earlier effective date is 
warranted for the grant of special monthly compensation for 
loss of use of the left foot.  The term "loss of use" as it 
pertains to a hand or foot is defined by 38 C.F.R. § 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below elbow or 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 cms.) or more.  Also 
considered as loss of use of a foot under 38 C.F.R. 
§ 3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 10 Vet. 
App. 125 (1997).

The veteran first claimed entitlement to special monthly 
compensation for loss of use of his left foot in June 1949.  
This claim was denied in June 1949 as the veteran had not 
shown the loss of use of his foot.  A notice of disagreement 
was not received to initiate an appeal, and the June 1949 
decision became final.  38 U.S.C.A. § 7105(c).  The veteran 
contends that he again applied for special monthly 
compensation for loss of use of his left foot in March 1956.  
However, the record does not support this contention.  The 
record does show that a temporary total rating was assigned 
due to surgery and that by rating decision in December 1956, 
a 40 percent rating for his service-connected residuals of 
shrapnel wound to the left foot was resumed effective 
November 1956.  The December 1956 rating decision which ended 
the veteran's temporary total disability while hospitalized 
and assigned a 40 percent rating for the disability of the 
left foot was not appealed within one year and became final 
in December 1957.  38 U.S.C.A. § 7105(c).  

The record shows that the veteran filed a new formal claim 
for special monthly compensation in April 1997.  In the 
present case, the Board finds that the calculation of an 
effective date for an award of special monthly compensation 
for loss of the use of the left foot must be based upon 
receipt of the April 1997 claim.  The record persuasively 
shows that the grant of special monthly compensation for loss 
of use of the left foot was based on a November 1998 medical 
examination which resulted in a medical opinion which the RO 
found raised a reasonable doubt regarding loss of use of the 
left foot.  That examination revealed a left foot tibiotalar, 
subtalar, midtarsal and tarsalmetatarsal joint fusion with 
loss of the fourth toe.  The left lower extremity was noted 
to be 3 to 4 cm. shorter than the right.  The examiner noted 
that the veteran was ambulatory.  It was noted that the 
veteran "had over 40 years of service through his ankle 
fusion and continues presently to do quite well despite the 
leg length discrepancy and low back and right knee pain."  
These findings do not show that the criteria for loss of use 
of a foot under 38 C.F.R. §§ 3.350, 4.63 are met.  
Nevertheless, the RO noted that the examiner was equivocal as 
to whether the veteran would be equally served by amputation 
and a suitable prosthetic device.  The RO found that a 
reasonable doubt was raised by this medical opinion.  

However, there is no basis for finding that the earliest date 
that it was factually ascertainable that the veteran suffered 
loss of use of the left foot was within the one year period 
prior to April 11, 1997.  The medical opinion cited above 
which led to the grant of special monthly compensation was 
after the date of receipt of the claim.  Moreover, the Board 
is unable to view any medical examination reports over the 
years as sufficient to show loss of use (as defined by 
regulation) so as to constitute informal claims under 38 
C.F.R. § 3.155.  

The Board understands the veteran's contentions and 
recognizes that the fusion surgery took place in 1956.  
However, it appears from medical records, including the 
October 1999 VA opinion, that the veteran was in fact able to 
have use of the left foot over the years.  The RO has granted 
special monthly compensation based on reasonable doubt in 
view of the October 1999 VA opinion, and there is no basis 
for assignment of an effective date prior to the April 11, 
1997, date which the RO assigned.  

Finally, the Board acknowledges the veteran's contention that 
he was told by a VA employee in 1956 that if he ever filed 
another claim for special monthly compensation that the 
effective date would go back to 1956.  However, the Board is 
bound by applicable statutes and regulations regarding 
assignment of effective dates.  Since payment of government 
benefits must be authorized by statute, the fact that a 
claimant may have received erroneous advice from a government 
employee cannot be used to estop the government from denying 
benefits.  McTighe v. Brown, 7 Vet.App. 29, 30 (1994) (citing 
OPM v. Richmond, 496 U.S. 414, 424 (1990).


ORDER

Entitlement to assignment of a rating in excess of 10 percent 
for degenerative joint disease of the right knee is not 
warranted.  Entitlement to an effective date prior to April 
11, 1997, for a grant of special monthly compensation based 
on loss of use of the left foot is not warranted.  To this 
extent, the appeal is denied. 

Entitlement to assignment of a 20 percent disability rating, 
but no higher, for osteoarthritis of the lumbar spine is 
warranted, effective from November 5, 1998. To this extent, 
the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 


